DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/08/2022 has been entered. Claims 1, 9, and 11-12 have been amended. Claims 15-18 have been added. Claim 5 has been cancelled.  Claims 1-4 and 6-18 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Non-Final Office Action mailed on 01/19/2022. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose either alone or in combination a galley monument for an aircraft comprising: a shelf structure; a pull-out member supported on the shelf structure and configured to be moved between an insertion position and a deployment position and having a carrier plate, wherein a first surface of the carrier plate in the deployment position of the pull-out member is located in a deployment plane and protrudes with respect to the shelf structure and is located in the insertion position at least partially inside the shelf structure; and a display device supported on the pull-out member and having a display; wherein the display device in the deployment position of the pull-out member is configured to be pivoted about a center of rotation between a storage position, in which the display device extends parallel with the deployment plane, and a position for use, in which the display device extends transversely relative to the deployment plane, and wherein the display of the display device is orientated in the storage position in the opposite direction to the first surface of the carrier plate. Further the prior art of record failed to disclose a galley for an aircraft comprising: a shelf structure; a pull-out member supported on the shelf structure and configured to be moved between an insertion position and a deployment position and having a carrier plate, wherein a first surface of the carrier plate in the deployment position of the pull-out member is located in a deployment plane and protrudes with respect to the shelf structure and is located in the insertion position at least partially inside the shelf structure; and a display device supported on the pull-out member and having a display; wherein the display device in the deployment position of the pull-out member is configured to be pivoted about a center of rotation between a storage position, in which the display device extends parallel with the deployment plane, and a position for use, in which the display device extends transversely relative to the deployment plane, wherein the display device is pivotably supported on the pull-out member by an articulation device, and wherein the display device is releasably coupled to the articulation device by a coupling device. The prior art of record also failed to disclose a galley for an aircraft comprising: a shelf structure; a pull-out member supported on the shelf structure and configured to be moved between an insertion position and a deployment position and having a carrier plate, wherein a first surface of the carrier plate in the deployment position of the pull-out member is located in a deployment plane and protrudes with respect to the shelf structure and is located in the insertion position at least partially inside the shelf structure; a display device supported on the pull-out member and having a display; and a securing device for securing the display device in the position for use and/or in the storage position, wherein the display device in the deployment position of the pull-out member is configured to be pivoted about a center of rotation between a storage position, in which the display device extends parallel with the deployment plane, and a position for use, in which the display device extends transversely relative to the deployment plane. The prior art of record also failed to disclose a galley for an aircraft comprising a shelf structure; a pull-out member supported on the shelf structure and configured to be moved between an insertion position and a deployment position and having a carrier plate, wherein a first surface of the carrier plate in the deployment position of the pull-out member is located in a deployment plane and protrudes with respect to the shelf structure and is located in the insertion position at least partially inside the shelf structure; a display device supported on the pull-out member and having a display; and an actuator configured to move the display device between the position for use and the storage position, wherein the display device in the deployment position of the pull-out member is configured to be pivoted about a center of rotation between a storage position, in which the display device extends parallel with the deployment plane, and a position for use, in which the display device extends transversely relative to the deployment plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644